Title: To George Washington from James D. Smith, 1 March 1794
From: Smith, James D.
To: Washington, George


          
            Germantown Farqr County Virginia 1st March
              1794
          
          Will your Excelly pardon the freedom I have taken, of Addressing you, & of
            inclosing a letter of introduction, from an Uncle of mine in Scotland—who says he has
            been acquainted with you, forty years ago—I should have
            delivered it Personally, but time will not permitt me to go so fare as Philidelpha—&
            as your return to Mount Vernon being uncertain has made me take this liberty—I came into
            this Country shortly after the close of the late war with Thomas Montgomerie Esqr. as an
            assistant in the Store he keep’t at Dumfries where I liv’d for five years—Afterwards
            went to Richmond & liv’d with my Cousin Alexander Donald for two years, &
            return’d again to Dumfries with a Small assortment of goods, but finding Trade dill, I
            retired to this place, which I find much the same, & not likely to be better.
          Being a Young man (& is now almost going idle) I wish to be in an actize life—As
            Congrass has proposed to raise a Body of Troops, I think that by joining them—or any
            other Line your Excelly may think proper under your Auspicious eye I can push my way
            thro: the worald with all propriaty—should your Excelly these requests—I will immediatly
            sell of all my property, Settle my Accts & with the greatest chearfullness Act as
            you may be pleased to desire—A letter Addressed to the Postmaster of Dumfries will be
            thankfully received by him who has the honour to be with the
            greatest respect & Esteem Your Excellys Faithfull Servant
          
            J.D. Smith
          
         